 8:20-cv-00193-JFB-MDN Doc # 214 Filed: 06/30/21 Page 1 of 2 - Page ID # 3299




UNITED STATES DISTRICT COURT
DISTRICT OF NEBRASKA

ANDREA GROVE and CHRYSTINA                               Case No.: 8:20-cv-193-JFB-MDN
WINCHELL, individually and on behalf of
similarly situated individuals,

                                      Plaintiffs,        DEFENDANTS’ MOTION TO
                - versus -                               EXTEND TIME TO RESPOND TO
                                                         PLAINTIFFS’ RENEWED MOTION
MELTECH, INC., H & S CLUB OMAHA,                         TO DISQUALIFY
INC., SHANE HARRINGTON and BRAD
CONTRERAS,

                                   Defendants.

       Defendants file this motion pursuant to FRCP Rule 26(b) requesting an extension of time

to respond to Plaintiffs’ renewed motion to disqualify. Plaintiffs have filed a comprehensive

motion with hundreds of pages of documents to disqualify Plaintiffs’ counsel simultaneously

with a complex motion for class certification. Defendants’ counsel must perform a great deal of

research on numerous topics including the ethical rights and duties of attorneys, the right of a

party to choose their own counsel, the due process clause and equal protection clause of the

Constitution, and the Americans with Disabilities Act as well as obtaining declarations from

multiple witnesses all while opposing Plaintiffs motion for class certification. Defendants

therefore request an extension of time to respond to Plaintiffs’ renewed motion to disqualify, up

to and including Monday, July 26, 2021.



       WHEREFORE, Defendants request an order extending their time to respond to Plaintiffs’

renewed motion to disqualify until July 26, 2021.

       Dated: June 30, 2021


                                                    1
 8:20-cv-00193-JFB-MDN Doc # 214 Filed: 06/30/21 Page 2 of 2 - Page ID # 3300




                                                                    Respectfully submitted,

                                                                    s/Evan Spencer
                                                                    Evan Spencer
                                                                    Attorney at Law
                                                                    NY Bar# 2786812
                                                                    305 Broadway, 7th Floor
                                                                    New York, NY 10007
                                                                    Tel. 917.547.4665
                                                                    Evan@EvanSpencerEsq.com
                                                                    EvanSpencerEsq.com

                                                                    Travis Penn
                                                                    Penn Law Firm, LLC
                                                                    125 South 93rd Avenue
                                                                    Omaha, Nebraska 68114
                                                                    Tel. 402.880.4814
                                                                    Travis.Penn@gmail.com

                                                                    Attorneys for Defendants




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the 30th day of June 2021, a true and correct copy of the
above and foregoing document was electronically filed with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all parties' counsel of record.

                                                                    s/Evan Spencer
                                                                     Evan Spencer


                                                2
